Citation Nr: 0411792	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  94-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to a 
service-connected disability.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for left ankle fusion 
and residuals, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued a 20 percent rating for 
the veteran's degenerative disease of the lumbosacral spine, 
continued a 10 percent rating for his degenerative disease of 
the left knee, and continued a 20 percent rating for his 
fused left ankle with residuals.  In a July 1997 rating 
decision, the RO increased the evaluation for degenerative 
disc disease of the lumbosacral spine to 40 percent and the 
evaluation for degenerative joint disease of the left knee to 
20 percent, but the veteran has continued his appeal, 
asserting that higher evaluations are warranted for all three 
disabilities.  This matter also comes before the Board on 
appeal from a September 2000 rating decision of the RO in 
Newark which denied entitlement to service connection for 
degenerative changes of the cervical spine.

A review of the record reveals that a remand is required in 
this appeal to cure a procedural defect and obtain additional 
development.  Although the Board recognizes that portions of 
this appeal have been pending for a decade, it finds no 
viable alternative to remand and apologizes to the veteran 
for any additional delays.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 


REMAND

A review of the record reflects that the veteran submitted a 
request for increased disability evaluations in December 
1992.  He requested entitlement to service connection for a 
cervical spine disability in May 2000, asserting that he had 
developed neck problems as a result of his service-connected 
low back disability.  

In November 2000, during the course of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (the VCAA) was 
signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record shows that the veteran was advised of 
the change in the law under the VCAA in June 2001 and again 
in November 2001.  The notices sent to the veteran, however, 
did not include identification of the specific evidence 
needed to substantiate his various claims of entitlement to 
increased ratings.  As such, the Board finds that the veteran 
has not been supplied with sufficient notice of his rights 
and responsibilities under the VCAA with respect to those 
claims.  Unfortunately, the Board does not have the authority 
to cure the procedural defect presented in this case.  See 
generally Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, this matter must be remanded to the RO so that 
proper notice may be given to the veteran and any additional 
development deemed necessary to assist the veteran in 
substantiating his claims may be performed.

A review of the record also reflects that additional 
development is required in order for the Board to render an 
appellate decision.  Specifically, with respect to the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder, the medical evidence does not 
contain an opinion as to whether any currently diagnosed neck 
disability is a result of the veteran's low back disability 
as originally asserted by the veteran in May 2000.  The 
medical opinion as to etiology of the cervical spine 
disability is dated in March 2002, when a VA examiner simply 
stated that the cervical spine was not related to the 
veteran's lower extremity.  This is an addendum to a VA 
orthopedic examination report dated in December 2001 that 
includes findings with respect to the veteran's lower 
extremities, low back and cervical spine.  Neither the 
original report nor the addendum reflect review of the 
veteran's claims folder.  Consequently, the Board finds that 
it has a duty to remand this matter to the RO to ensure that 
the veteran's claim of entitlement to service connection for 
a cervical spine disability on a secondary basis is 
thoroughly developed and considered.

As for the veteran's claims of entitlement to increased 
ratings, the Board notes that disability evaluations are 
determined by the application of the schedule of ratings 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.  Where entitlement to compensation 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
As such, in order to properly evaluate the level of 
functional limitation a person experiences, there must be 
medical evidence of record contemporaneous with the 
evaluation period.

The record shows that the veteran was receiving treatment for 
his various disabilities at the VA Medical Center in Lyons, 
New Jersey, at the time he submitted his claim in December 
1992, and that he began treatment at the pain management 
clinic of the VA Medical Center in Castle Point, New York, in 
December 1994.  Although it appears that all treatment 
records have been obtained from the medical center in Lyons, 
there are only a few records from Castle Point that have been 
submitted by the veteran, with the most recent dated in 
September 2001.  Because the veteran testified before the 
Board in September 2003 that he had participated in 
continuous treatment at the pain management clinic in Castle 
Point, it appears that the record is incomplete.  Therefore, 
this matter must also be remanded in order to obtain current 
treatment records so that an assessment of the level of 
functional limitation demonstrated over the years of 
treatment during the course of this appeal may be achieved.

Additionally, the veteran has asserted over the years that 
part of the limitation of functioning in his left foot is a 
result of scar tissue and periodic infection caused by the 
scarring.  This aspect of the veteran's disability has not 
been evaluated upon VA examination nor has the RO addressed 
the possibility of a separate rating for the limitation 
caused by scarring.  Although the evaluation of the same 
disability under various diagnoses, a practice known as 
"pyramiding," is to be avoided under 38 C.F.R. 
Section 4.14, it is imperative that each complaint made by 
the veteran be considered so that the most appropriate 
evaluation may be assigned.  The Board also points out that 
the record reflects that the veteran has recently made 
assertions as to shortening of his right leg and a 
misdiagnosis of shortening of the left leg notwithstanding 
years of claiming that his left leg was shorter than his 
right leg and that his knee, hip and spine disabilities 
resulted from the shortened left leg.  Although the record 
contains the findings of at least five different examiners of 
a shortened left leg due to the fusion of the left ankle, the 
Board finds that it could be helpful in evaluating the 
veteran's various disabilities to make a specific finding as 
to the measurement of the lower extremities and the 
limitations that stem from this aspect of the left foot 
disability.  

Therefore, this matter is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  The RO should obtain all treatment 
records from the Castle Point, New York, 
pain management clinic dated from 
December 1994 to the present as well as 
any additional treatment records 
identified by the veteran.  All records 
obtained must be associated with the 
veteran's claims folder.

3.  Upon receipt of all treatment 
records, the RO should schedule the 
veteran for an orthopedic evaluation to 
determine the level of severity of his 
left ankle fusion with residuals, left 
knee disorder, and lower back disability 
and to render an opinion as to the 
etiology of a cervical spine disability.

(a)  With respect to the left ankle 
disability, the examiner is requested to 
make specific findings at to functional 
limitation caused by the loss of motion, 
stating whether the plantar flexion is at 
more than 40 degrees, between 30 and 40 
degrees, or less than 30 degrees; whether 
dorsiflexion is 0 degrees, between 0 and 
10 degrees, or at more than 10 degrees; 
and, if there is abduction, adduction, 
inversion or eversion deformity.  The 
examiner should render an opinion as to 
whether the veteran has additional 
disability as a result of pain either on 
a continuous basis or on an intermittent 
basis and the examiner should render an 
opinion as to whether additional 
disability is caused by scar tissue 
and/or scarring of the left ankle.  
Finally, the examiner should make 
specific findings as to length of each 
lower extremity, stating whether or not 
the veteran experiences functional 
limitation as a result of a shortened 
lower extremity.

(b)  With respect to the left knee 
disability, the examiner is requested to 
make specific findings as to limitation 
of extension and flexion of the knee.  
The examiner should also render an 
opinion as to whether the veteran has 
additional disability as a result of pain 
either on a continuous basis or on an 
intermittent basis, or whether functional 
ability is significantly limited during 
flare-ups, or when the left knee is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups.

(c)  With respect to the low back 
disability, the examiner is requested to 
make specific findings as to the 
existence of intervertebral disc syndrome 
and/or degenerative disc disease of the 
lumbosacral spine.  The examiner should 
report limitation of motion and render an 
opinion as to the level of functional 
limitation caused by limitation of motion 
and disability as a result of pain either 
on a continuous basis or on an 
intermittent basis.  The examiner should 
also make specific findings as to whether 
the veteran experiences muscle spasm, 
abnormal mobility due to back disability, 
persistent symptoms compatible with 
sciatic neuropathy, and/or the absence or 
presence of ankle jerk.

(d)  With respect to the cervical spine 
disability, the examiner should be 
requested to fully review the veteran's 
claims folder, including all treatment 
records, and render an opinion as to 
whether it is as least as likely as not 
that any currently diagnosed cervical 
spine disability is a result of a 
service-connected disability, including 
degenerative disc disease of the 
lumbosacral spine.  The examiner is 
specifically requested to include in his 
opinion statement complete rationale for 
each opinion rendered, including comments 
as to his review of the claims folder.

4.  Upon receipt of all treatment 
records, the RO should schedule the 
veteran for a dermatologic evaluation to 
determine the level of severity of his 
left ankle fusion scarring.  The examiner 
is specifically requested to make 
findings with respect to the nature and 
appearance of the scarring, the area 
covered by the scarring, the functional 
limitation, if any, caused by the 
scarring, whether the scarring is 
superficial or unstable, and whether the 
scarring is painful on examination.  The 
examiner is also requested to render an 
opinion as to whether the veteran 
experiences disability as a result of 
scarring in addition to limitation caused 
by the orthopedic aspects of his left 
ankle disability.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
schedule examinations and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

6.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




